              Case 18-19441-EPK         Doc 521      Filed 01/24/19      Page 1 of 11

                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

In re:                                                        Case No. 18-19441-EPK

160 ROYAL PALM, LLC,                                          Chapter 11

      Debtor.
_______________________________/

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the Order Rescheduling Auction,

Sale, and Related Deadlines [DE: 520] were served via CM/ECF Notice of Electronic Filing to

all parties registered to receive electronic noticing in this case and by First Class U.S. Mail to all

parties on the attached Service List and court Matrix on January 24, 2019.

                                ATTORNEY CERTIFICATION

         I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court

for the Southern District of Florida and I am in compliance with the additional qualifications to

practice in this Court set forth in Local Rule 2090-1(A).

                                               SHRAIBERG, LANDAU & PAGE, P.A.
                                               Attorneys for the Debtors
                                               2385 NW Executive Center Drive, #300
                                               Boca Raton, Florida 33431
                                               Telephone: 561-443-0800
                                               Facsimile: 561-998-0047
                                               Email: ependergraft@slp.law

                                               By: /s/ Eric Pendergraft
                                                       Eric Pendergraft
                                                       Florida Bar No. 91927




{2234/000/00431230}
                                     Case 18-19441-EPK       Doc 521           Filed 01/24/19   Page 2 of 11
                                                              SERVICE LIST
                                                                                                 The Palm House, LLC
 Xpert Elevator Services, Inc
                                                 Daniel Gorman                                   c/o Paul Varnava
 550 Business Park Way
                                                 311 South M St                                  1010 Pennsylvania Ave
 Bay #8
                                                 Lake Worth, FL 33460-4519                       Suitet 9
 West Palm Beach, FL 33411-1743
                                                                                                 Miami Beach, FL 33139



                                                                                                 KK-PB Financial, LLC
 KK-PB Financial, LLC
                                                 Arena Ventures, LLC                             c/o Craig T. Galle
 13501 South Shore Blvd
                                                 721 Arena Blvd                                  13501 South Shore Blvd
 Suite 103
                                                 Miami, FL 33136                                 Suite 103
 Wellington, FL 33414
                                                                                                 Wellington, FL 33414



                                                                                                 Palm House Hotel, LLLP
 David Campanaro
                                                 Palm House Hotel, LLLP                          c/o South Atlantic Regional Center, LLC
 143 North Ivy St
                                                 1201 Hays St                                    9250 Belvedere Road
 Trailer 11
                                                 Tallahassee, FL 32301                           Suite 101
 Branford, CT 06405-6018
                                                                                                 Royal Palm Beach, FL 33432



 James F. Biagi, Inc, PE, PS                                                                     Securities and Exchange Commission
                                                 Van Linda Ironworks, Inc
 1915 Northeast 45th St                                                                          801 Brickell Ave
                                                 3787 Boutwell Road
 #107                                                                                            Suite 1800
                                                 Lake Worth, FL 33461
 Fort Lauderdale, FL 33308                                                                       Miami, FL 33131-4901




 Richard's Woodwork, Inc                                                                         James F. Biagi, Inc, P.E., P.S.
                                                 Daniel Gorman
 1301 53rd St                                                                                    NRAI Services, Inc
                                                 277 Royal Poinciana Way
 #2                                                                                              1200 South Pine Island Rd
                                                 Palm Beach, FL 33480-4007
 Mangonia Park, FL 33407                                                                         Plantation, FL 33324




                                                 Arena Ventures, LLC                             Richard's Woodwork, Inc
 The Place for Tile, Inc
                                                 c/o Craig T. Galle, Registered Agent            Mesa & Pepin, LLC
 7957 Northwest 54 St
                                                 11198 Polo Club Road                            3418 Poinsettia Ave
 Doral, Fl 33166
                                                 Wellington, FL 33414                            West Palm Beach, FL 33407




 TWG Enterprises Waterproofing & Painting, Inc                                                   The Place for Tile, Inc
                                                 Daniel Gorman
 605 Southeast 1st Ave                                                                           c/o David Mazor
                                                 506 North Lakeside Dr
 Suite G                                                                                         7957 Northwest 54 St
                                                 Lake Worth, FL 33460-3119
 Delray Beach, FL 33444                                                                          Doral, Fl 33166



                                                                                                 TWG Enterprises Waterproofing & Painting, Inc
                                                 Architectural Precast & Foam, LLC
 Architectural Precast & Foam, LLC                                                               c/o Todd W. Gallo
                                                 c/o Brad Jenison
 P.O. Box 9944                                                                                   605 Southeast 1st Ave
                                                 17549 Bridle Ln
 West Palm Beach, FL 33419                                                                       Suite G
                                                 Jupiter, FL 33478
                                                                                                 Delray Beach, FL 33444


                                                                                                 New Haven Contracting South, Inc
                                                                                                 Alan I. Armour, II, Esq.
 Architectural Precast & Foam, LLC               Palm House, LLC
                                                                                                 Nason, Yeager, Gerson, Harris & Fumero, PA
 3716A Interstate Park Rd N                      101 Casa Bendita
                                                                                                 3001 PGA Blvd
 Riviera Beach, FL 33404                         Palm Beach, FL 33480
                                                                                                 Suite 305
                                                                                                 Palm Beach Gardens, FL 33410




{2234/000/00416869}
                                 Case 18-19441-EPK       Doc 521          Filed 01/24/19   Page 3 of 11
                                                          SERVICE LIST
                                                                                            Palm House, LLC
 Gerry Matthews                              Robert Matthews                                Leslie R, Evans, Esq., Registered Agent
 161 Camp Rd                                 101 Casa Bendita                               214 Brazilian Ave
 Middlebury, CT 06762                        Palm Beach, FL 33480                           # 200
                                                                                            Palm Beach, FL 33480


 Maria Titova
 Roman Groysman, Esq.                        Palm Beach County
                                                                                            Maria Titova
 Law Offices of Roman Groysman, PA           Palm Beach County Finance Department
                                                                                            7400 Wisteria Ave
 401 East Las Olas Blvd                      P.O. Box 3977
                                                                                            Parkland, FL 33076-3914
 Suite 1400                                  West Palm Beach, FL 33402-3977
 Fort Lauderdale, FL 33301-2218


                                             Palm Beach County
 Xpert Elevator Services, Inc                                                               Palm House, LLC
                                             Board of County Commissioners
 Dean A. Beckemeyer, Registered Agent                                                       c/o Gerry Matthews, its Managing Member
                                             Palm Beach County
 17119 43rd Rd N                                                                            161 Camp Rd
                                             301 North Olive Ave
 Loxahatchee, FL 33470                                                                      Middlebury, CT 06762
                                             West Palm Beach, FL 33401



                                             Joseph J. Walsh, Sr.
 Joseph Walsh, Sr.
                                             South Atlantic Regional Center, LLC            Ryan Black
 197 South Federal Hwy
                                             9250 Belvedere Rd                              1469 South Pine Island Rd
 Suite 200
                                             Suite 101                                      Fort Lauderdale, FL 33328
 Boca Raton, FL 33432
                                             West Palm Beach, FL 33411-3630



                                             Edward A. Marod                                Palm House Hotel, LLLP
 David Campanaro
                                             777 South Flagler Dr                           9100 Belvedere Rd
 20 Joffre St
                                             Suite 500 E                                    # 207
 East Haven, CT 06513
                                             West Palm Beach, FL 33401-6121                 Royal Palm Beach, FL 33411




{2234/000/00416869}
Label Matrix for local noticing Case 18-19441-EPK      Doc LLC
                                             160 Royal Palm,  521 Filed 01/24/19          Page 4 of 11 Precast & Foam, LLC
                                                                                             Architectural
113C-9                                       1118 Waterway Lane                                  c/o Cristopher S. Rapp, Esq.
Case 18-19441-EPK                            Delray Beach, FL 33483-7156                         Kelley Kronenberg, P.A.
Southern District of Florida                                                                     1475 Centrepark Blvd.
West Palm Beach                                                                                  Suite 275
Thu Jan 10 14:17:29 EST 2019                                                                     West Palm Beach, FL 33401-7446
KK-PB Financial LLC                          New Haven Contracting South, Inc                    Other Palm House Investors
c/o Salazar Law                              2240 Palm Beach Lakes Blvd                          c/o Wilson, Elser, Moskowitz, Edelman &
2000 Ponce de Leon Blvd., Penthouse          Suite 101                                           3800 Miami Tower
Coral Gables, FL 33134-4422                  West Palm Beach, FL 33409-3403                      100 Southeast Second Street
                                                                                                 Miami, FL 33131-2100

Palm Beach County Tax Collector            RREF II Palm House LLC                                Town of Palm Beach
c/o Orfelia M Mayor                        c/o Bilzin Sumberg Baena Price & Axelrod              c/o Allen R. Tomlinson, Esq.
POB 3715                                   1450 Brickell Avenue, 23rd Floor                      Jones, Foster, et al.
West Palm Beach, FL 33402-3715             ATTN: Jay M. Sakalo & Jeffrey I. Snyder               P.O. Box 3475
                                           Miami, FL 33156 United States of America 33131-3456   West Palm Beach, FL 33402-3475

U.S. Securities and Exchange Commission    Weiss Handler and Cornwell PA                         Absolute Plumbing, LLC
Atlanta Regional Office                    One Boca Place, Suite 218A                            917 N. Railroad Avenue
950 East Paces Ferry Road, NE              2255 Glades Road                                      West Palm Beach, FL 33401-3303
Suite 900                                  Boca Raton, FL 33431-7382
Atlanta, GA 30326-1382

Adam G. Heffner                            Adam G. Heffner, Esquire                              Ali Adampeyra
1900 NW CORPORATE BLVD/ 301 W              1900 N.W. Corporate Blvd.                             UAE Dubai, downtown, Burj
Boca Raton, FL 33431-8502                  Suite 301-West Building                               Khalifa, Unit 5507
                                           Boca Raton, FL 33431-8502                             Iran


Ali Adampeyra                              All Star Equipment                                    Alliance Contracting Group
c/o Edward A. Marod                        6701 Garden Rd #3                                     3601 N Dixie Highway
777 S. Flagler Drive, Ste. 500 E           Riviera Beach FL 33404-5900                           Boca Raton, FL 33431-5929
West Palm Beach, FL 33401-6121


Allied Interiors                           Baoping Liu                                           Bei Zhu
6363 Edgewater Drive                       c/o Edward A. Marod                                   c/o Edward A. Marod
Orlando, FL 32810-4711                     777 S. Flagler Drive                                  777 S. Flagler Drive
                                           Suite 500E                                            Suite 500E
                                           West Palm Beach, FL 33401-6121                        West Palm Beach, FL 33401-6121

Changyue Liu                               Chen Jun                                              Cheng Li
c/o Edward A. Marod                        Wilson Elser LLP, c/o Robert V. Cornish,              Wilson Elser LLP, c/o Robert V. Cornish,
777 S. Flagler Drive                       700 11th Street NW, Suite 400                         700 11th Street NW, Suite 400
Suite 500E                                 Washington, DC 20001-4507                             Washington, DC 20001-4507
West Palm Beach, FL 33401-6121

Chengyu Gu                                 Chunning Ye                                           Connect Auto, Inc.
c/o Edward A. Marod                        c/o Edward A. Marod                                   550 Business Park Way
777 S. Flagler Drive                       777 S. Flagler Drive                                  Suite 6
Suite 500E                                 Suite 500E                                            West Palm Beach, FL 33411-1743
West Palm Beach, FL 33401-6121             West Palm Beach, FL 33401-6121

Craig T. Galle, Esquire                    Cuilian Li                                            Daniel A. Hershman, Esq.
The Galle Law Group                        c/o Edward A. Marod                                   2240 Palm Beach Lakes Blvd.
13501 South Shore Blvd., Suite 103         777 S. Flagler Drive                                  Suite 101
Wellington, FL 33414-7211                  Suite 500E                                            West Palm Beach, FL 33409-3403
                                           West Palm Beach, FL 33401-6121
Daqin Weng                     Case 18-19441-EPK      Doc 521 Filed 01/24/19
                                            David Campanaro                          Page 5 of
                                                                                        David W. 11
                                                                                                 Gorman
c/o Edward Marod                            c/o Gary Russo, Esq.                         631 Lucerne Avenue
777 S. Flagler Drive                        The Russo Law Firm                           Lake Worth, FL 33460-3820
Suite 500E                                  712 US Hwy 1, #300-6
West Palm Beach, FL 33401-6121              North Palm Beach, FL 33408-4521

Dongsheng Zhu                             Feng Guo                                       Fernando Wong Outdoor Living Design, Inc
c/o Edward Marod                          c/o Edward A. Marod                            1500 Bay Road, Suite 600
777 S. Flagler Drive                      777 S. Flagler Drive                           Miami Beach, FL 33139-3220
Suite 500E                                Suite 500E
West Palm Beach, FL 33401-6121            West Palm Beach, FL 33401-6121

Florida Department of Revenue             Gao Yi                                         Garry Russo, Esquire
P.O. Box 6668                             Wilson Elser LLP, c/o Robert V. Cornish,       The Russo Law Firm
Tallahassee, FL 32314-6668                700 11th Street NW, Suite 400                  712 US Hwy 1, #300-6
                                          Washington, DC 20001-4507                      North Palm Beach, FL 33408-4521


HUFCOR Inc. d/b/a HUFCOR Florida Group    Halil Erseveen                                 Hao Lou
1301 Central Park Drive                   c/o Edward A. Marod                            c/o Edward A. Marod
Sanford, FL 32771-6644                    777 S. Flagler Drive                           777 S. Flagler Drive
                                          Suite 500E                                     Suite 500E
                                          West Palm Beach, FL 33401-6121                 West Palm Beach, FL 33401-6121

Henry B. Handler, Esquire                 Henry Handler, Esquire                         Hongru Pan
Weiss, Handler & Cornwell, P.A.           Weiss, Handler & Cornwell, P.A.                c/o Edward A. Marod
2255 Glades Road                          One Boca Plaza                                 777 S. Flagler Drive
Suite 218A                                2255 Glades Road, Suite 218-A                  Suite 500E
Boca Raton, FL 33431-7392                 Boca Raton, FL 33431-7392                      West Palm Beach, FL 33401-6121

Internal Revenue Service                  Internal Revenue Service                       James F. Biagi PE
Attn: Special Procedures                  P.O. Box 7346                                  555 W Prospect Rd
P.O. Box 34045                            Philadelphia, PA 19101-7346                    Oakland Park FL 33309-3931
Stop 572
Jacksonville, FL 32202

James F. Biagi, P.E.                      Jeffrey C. Pepin, Esquire                      John C. Randolph, Esquire
Michael E. O’Connor, Esq.                 3418 Poinsttia Avenue                          Jones, Foster, Johnson, & Stubbs, P.A.
Morgan, Carratt & O’Connor, P.            West Palm Beach, FL 33407-4804                 Post Office Box 3475
111 SE 12th Street                                                                       West Palm Beach, FL 33402-3475
Fort Lauderdale, FL 33316-1813

John C. Randolph, Esquire                 Jordana L. Goldstein, Esq.                     Jose D. Sosa, Esquire
Jones, Foster, Johnston & Stubbs, P.A.    150 South Pine Island Road., Suite 400         Law Office of Jose D. Sosa, P.C.
Flagler Center Tower                      Plantation, FL 33324-2667                      712 US Highway One, 301-16
505 South Flagler Drive, Suite 1100                                                      North Palm Beach, FL 33408
West Palm Beach, FL 33401-5950

Juewei Zhou                               Junqiang Feng                                  KK-PB Financial LLC
c/o Edward A. Marod                       c/o Edward A. Marod                            13501 South Shore Boulevard
777 S. Flagler Drive                      777 S. Flagler Drive                           Suite 101
Suite 500E                                Suite 500E                                     Wellington, FL 33414-7211
West Palm Beach, FL 33401-6121            West Palm Beach, FL 33401-6121

KK-PB Financial, LLC                      Kammerer Mariani PLLC                          Kuang Yaoping
Luis Salazar, Esq.                        1601 Forum Place, Suite 500                    c/o Edward A. Marod
2000 Ponce de Leon Boulevard, Penthouse   West Palm Beach, FL 33401-8103                 777 S. Flagler Drive
Coral Gables, FL 33134-4422                                                              Suite 500E
                                                                                         West Palm Beach, FL 33401-6121
Lan Li                         Case 18-19441-EPK      Doc 521 Companies
                                            Landmark Construction    Filed Inc
                                                                           01/24/19     Page
                                                                                           Li 6Dongsheng
                                                                                                 of 11
c/o Edward A. Marod                         6555 Garden Rd                                  c/o Edward A. Marod
777 S. Flagler Drive                        Riviera Beach FL 33404-6318                     777 S. Flagler Drive
Suite 500E                                                                                  Suite 500E
West Palm Beach, FL 33401-6121                                                              West Palm Beach, FL 33401-6121

Li Xiang                                     Li Zhang                                       Lili Zhang
Wilson Elser LLP, c/o Robert V. Cornish,     c/o Edward A. Marod                            c/o Edward A. Marod
700 11th Street NW, Suite 400                777 S. Flagler Drive                           777 S. Flagler Drive
Washington, DC 20001-4507                    Suite 500E                                     Suite 500E
                                             West Palm Beach, FL 33401-6121                 West Palm Beach, FL 33401-6121

Ling Li                                      Liu Chenglin                                   Liu Danqing
c/o Edward A. Marod                          Wilson Elser LLP, c/o Robert V. Cornish,       Wilson Elser LLP, c/o Robert V. Cornish,
777 S. Flagler Drive                         700 11th Street NW, Suite 400                  700 11th Street NW, Suite 400
Suite 500E                                   Washington, DC 20001-4507                      Washington, DC 20001-4507
West Palm Beach, FL 33401-6121

Liyan Feng                                   MPC Pools, Inc.                                Macschmeyer Concrete Company of Florida,
c/o Edward A. Marod                          12720 Orange Grove Blvd.                       c/o Naomi Stevenson
777 S. Flagler Drive                         West Palm Beach, FL 33411-8931                 1142 Watertower Road
Suite 500E                                                                                  Lake Park, FL 33403-2397
West Palm Beach, FL 33401-6121

Man Mingyue                                  McCabe Rabin                                   McDonald Hopkins Co., LLC
Wilson Elser LLP, c/o Robert V. Cornish,     1601 Forum Place, Sutie 201                    Accounts Receivable
700 11th Street NW, Suite 400                West Palm Beach, FL 33401-8101                 600 Superior Avenue, E
Washington, DC 20001-4507                                                                   Suite 2100
                                                                                            Cleveland, OH 44114-2690

McIntosh & Schwartz, PL                      Michael E. O                                   Michael E. O’Connor, Esq.
888 Southeast Third Avenue, Suite 201        Morgan, Carratt & O                            111 SE 12th St.
Fort Lauderdale, FL 33316-1159               111 SE 12th Street                             Fort Lauderdale, FL 33316-1813
                                             Fort Lauderdale, FL 33316-1813


Michael T. Landen, Esquire                   Min Cui                                        Min Li
Kluger, Kaplan, Silverman, Katzen &          c/o Edward A. Marod                            c/o Edward A. Marod
Levine, P.L.                                 777 S. Flagler Drive                           777 S. Flagler Drive
201 S. Biscayne Blvd., 27th Floor            Suite 500E                                     Suite 500E
Miami, FL 33131-4332                         West Palm Beach, FL 33401-6121                 West Palm Beach, FL 33401-6121

Mohammad Zargar                              Mohammadreza Sedaghat                          Moore Unique Interiors, Inc.
c/o Edward A. Marod                          c/o Edward A. Marod                            16889 West Secretariat Drive
777 S. Flagler Drive                         777 S. Flagler Drive                           Loxahatchee, FL 33470-4035
Suite 500E                                   Suite 500E
West Palm Beach, FL 33401-6121               West Palm Beach, FL 33401-6121

New Haven Contracting South, Inc.            New Haven Contracting South, Inc.              Office of Attorney General
638 Shore Drive                              c/o Daniel A. Hershman, Esq.                   State of Florida
Boynton Beach, FL 33435-2850                 2240 Palm Beach Lakes Blvd., #101              The Capitol PL-01
                                             West Palm Beach, FL 33409-3403                 Tallahassee, FL 32399-1050


Office of the US Trustee                     Palm Beach County Tax Collector                Palm House Hotel, LLLP
51 S.W. 1st Ave.                             P.O. Box 3715                                  1201 Hays St.
Suite 1204                                   West Palm Beach, FL 33402-3715                 Tallahassee, FL 32301-2699
Miami, FL 33130-1614
Paul Cleary d/b/a Cleary PlumbingCase
                                  Inc. 18-19441-EPK      Doc 521
                                               Peter B. Rowell, Esquire Filed 01/24/19   Page 7 of
                                                                                            Place for11
                                                                                                      Tile, Inc
925 S. Military Trail D11                      The Barthet Firm                              7957 NW 54th Street
West Palm Beach, FL 33415-3976                 200 S. Biscayne Blvd., Suite 1800             Miami, FL 33166-4027
                                               Miami, FL 33131-5333


Qingyun Yu                                    Qiong Deng                                     Qiongfang Zhu
c/o Edward A. Marod                           c/o Edward A. Marod                            c/o Edward A. Marod
777 S. Flagler Drive                          777 S. Flagler Drive                           777 S. Flagler Drive
Suite 500E                                    Suite 500E                                     Suite 500E
West Palm Beach, FL 33401-6121                West Palm Beach, FL 33401-6121                 West Palm Beach, FL 33401-6121

Quality Concrete Pumping, Inc.                Ran Chen                                       Reza Siamak Nia
1842 NW 85th Drive                            c/o Edward A. Marod                            c/o Edward A. Marod
Coral Springs, FL 33071-6256                  777 S. Flagler Drive                           777 S. Flagler Drive
                                              Suite 500E                                     Suite 500E
                                              West Palm Beach, FL 33401-6121                 West Palm Beach, FL 33401-6121

Richard’s Woodwork, Inc.                      Ruji Li                                        Rujing Wei
1301                                          c/o Edward A. Marod                            c/o Edward A. Marod
53rd St. #2                                   777 S. Flagler Drive                           777 S. Flagler Drive
West Palm Beach, FL 33407-2244                Suite 500E                                     Suite 500E
                                              West Palm Beach, FL 33401-6121                 West Palm Beach, FL 33401-6121

SEC Headquarters                              Sanaz Salehin                                  Sara Salehin
100 F Street, NE                              c/o Edward A. Marod                            c/o Edward A. Marod
Washington, DC 20549-2001                     777 S. Flagler Drive                           777 S. Flagler Drive
                                              Suite 500E                                     Suite 500E
                                              West Palm Beach, FL 33401-6121                 West Palm Beach, FL 33401-6121

Securities and Exchange Commission            Sha Shi                                        Shahriar Ebrahimian
801 Brickell Ave., Suite 1800                 c/o Edward A. Marod                            c/o Edward A. Marod
Miami, FL 33131-4901                          777 S. Flagler Drive                           777 S. Flagler Drive
                                              Suite 500E                                     Suite 500E
                                              West Palm Beach, FL 33401-6121                 West Palm Beach, FL 33401-6121

Shaoping Huang                                Shaoqing Zeng                                  Shu Jiang
c/o Edward A. Marod                           c/o Edward A. Marod                            c/o Edward A. Marod
777 S. Flagler Drive                          777 S. Flagler Drive                           777 S. Flagler Drive
Suite 500E                                    Suite 500E                                     Suite 500E
West Palm Beach, FL 33401-6121                West Palm Beach, FL 33401-6121                 West Palm Beach, FL 33401-6121

Shuangyun Wang                                Sun Mengyang                                   TWG Enterprises Waterproofing & Painting
c/o Edward A. Marod                           Wilson Elser LLP, c/o Robert V. Cornish,       c/o Adam G. Heffner, Esq.
777 S. Flagler Drive                          700 11th Street NW, Suite 400                  1900 NW Corporate Blvd.
Suite 500E                                    Washington, DC 20001-4507                      Suite 301-West Building
West Palm Beach, FL 33401-6121                                                               Boca Raton, FL 33431-8502

TWG Enterprises Waterproofing & Paintin       Tan Jing                                       Tang Cheok Fai
1900 N.W. Corporate Boulevard                 Wilson Elser LLP, c/o Robert V. Cornish,       c/o Edward A. Marod
Suite 301 - West Building                     700 11th Street NW, Suite 400                  777 S. Flagler Drive
Boca Raton, FL 33431-8502                     Washington, DC 20001-4507                      Suite 500E
                                                                                             West Palm Beach, FL 33401-6121

Tao Xiong                                     Tingting Sun                                   Tonghui Luan
c/o Edward A. Marod                           c/o Edward A. Marod                            c/o Edward A. Marod
777 S. Flagler Drive                          777 S. Flagler Drive                           777 S. Flagler Drive
Suite 500E                                    Suite 500E                                     Suite 500E
West Palm Beach, FL 33401-6121                West Palm Beach, FL 33401-6121                 West Palm Beach, FL 33401-6121
Town of Palm Beach               Case 18-19441-EPK      Doc and
                                              U.S. Securities 521    Filed
                                                                Exchange    01/24/19
                                                                         Commission         Page
                                                                                               US 8Attorney
                                                                                                     of 11 Southern District of Florida
345 South County Rd.                             Attn: David W. Baddley                          500 East Broward Boulevard
Palm Beach, FL 33480-4443                        950 East Paces Ferry Road, NE                   Fort Lauderdale, FL 33394-3000
                                                 Suite 900
                                                 Atlanta, GA 30326-1382

United States Attorney General’s Office          Van Linda Ironworks, Inc.                       Vivian Doris
US Department of Justice                         3787 Boutwell Road                              2901 Clint Moore Rd.
950 Pennsylvania Avenue                          Boynton Beach, FL 33435                         Suite 213
Washington, DC 20530-0001                                                                        Boca Raton, FL 33496-2041


Wallace Surveying Corporation                    Wang Jian                                       Wang Jing
5553 Village Boulevard                           Wilson Elser LLP, c/o Robert V. Cornish,        Wilson Elser LLP, c/o Robert V. Cornish,
West Palm Beach, FL 33407-7910                   700 11th Street NW, Suite 400                   700 11th Street NW, Suite 400
                                                 Washington, DC 20001-4507                       Washington, DC 20001-4507


Wang Jue                                         Wenhao Zhang                                    Wilson Elser LLP, c/o Robert V. Cornish Jr.
Wilson Elser LLP, c/o Robert V. Cornish,         c/o Edward A. Marod                             700 11th St NW, Suite 400
700 11th Street NW, Suite 400                    777 S. Flagler Drive                            Washington DC 20001
Washington, DC 20001-4507                        Suite 500E                                      Telephone: (202) 626-7686
                                                 West Palm Beach, FL 33401-6121                  robert.cornish@wilsonelser.com 20001-4507

Xiang Chunhua                                    Xiang Shu                                       Xiao Sun
c/o Edward A. Marod                              c/o Edward A. Marod                             c/o Edward Marod
777 S. Flagler Drive                             777 S. Flagler Drive                            777 S. Flagler Drive
Suite 500E                                       Suite 500E                                      Suite 500E
West Palm Beach, FL 33401-6121                   West Palm Beach, FL 33401-6121                  West Palm Beach, FL 33401-6121

Xiaonan Wang                                     Xiaoping Zhang                                  Xpert Elevator Services, Inc
c/o Edward A. Marod                              c/o Edward A. Marod                             Daniel A Hershman, Esq
777 S. Flagler Drive                             777 S. Flagler Drive                            2240 Palm Beach Lakes Blvd
Suite 500E                                       Suite 500E                                      Suite 101
West Palm Beach, FL 33401-6121                   West Palm Beach, FL 33401-6121                  West Palm Beach, FL 33409-3403

Xpert Elevator Services, Inc.                    Yajun Kang                                      Yan Chen
550 Business Park Way, Bay #8                    c/o Edward A. Marod                             c/o Edward A. Marod
West Palm Beach, FL 33411-1743                   777 S. Flagler Drive                            777 S. Flagler Drive
                                                 Suite 500E                                      Suite 500E
                                                 West Palm Beach, FL 33401-6121                  West Palm Beach, FL 33401-6121

Yawen Li                                         Yi Zhao                                         Ying Fei
c/o Edward A. Marod                              c/o Edward A. Marod                             c/o Edward A. Marod
777 S. Flagler Drive                             777 S. Flagler Drive                            777 S. Flagler Drive
Suite 500E                                       Suite 500E                                      Suite 500E
West Palm Beach, FL 33401-6121                   West Palm Beach, FL 33401-6121                  West Palm Beach, FL 33401-6121

Ying Tan                                         Yingjun Yang                                    Yuanbo Wang
c/o Edward A. Marod                              c/o Edward A. Marod                             c/o Edward A. Marod
777 S. Flagler Drive                             777 S. Flagler Drive                            777 S. Flagler Drive
Suite 500E                                       Suite 500E                                      Suite 500E
West Palm Beach, FL 33401-6121                   West Palm Beach, FL 33401-6121                  West Palm Beach, FL 33401-6121

Yulong Tang                                      Zhang Shikun                                    Zhaohui Li (Chaohui Li)
c/o Edward A. Marod                              Wilson Elser LLP, c/o Robert V. Cornish,        c/o Edward A. Marod
777 S. Flagler Drive                             700 11th Street NW, Suite 400                   777 S. Flagler Drive
Suite 500E                                       Washington, DC 20001-4507                       Suite 500E
West Palm Beach, FL 33401-6121                                                                   West Palm Beach, FL 33401-6121
Zheng Yu                       Case 18-19441-EPK
                                            Zhiling GanDoc 521 Filed 01/24/19   Page
                                                                                   Ali9Adampeyra
                                                                                        of 11
c/o Edward A. Marod                         c/o Edward A. Marod                     c/o Gunster, Yoakley & Stewart, P.A.
777 S. Flagler Drive                        777 S. Flagler Drive                    777 S Flagler Dr #500 E
Suite 500E                                  Suite 500E                              West Palm Beach, FL 33401-6121
West Palm Beach, FL 33401-6121              West Palm Beach, FL 33401-6121

Baoping Liu                              Bei Zhu                                    Bernice C. Lee
c/o Gunster, Yoakley & Stewart, P.A.     c/o Gunster, Yoakley & Stewart, P.A.       2385 NW Executive Center Dr. #300
777 S Flagler Dr #500 E                  777 S Flagler Dr #500 E                    Boca Raton, FL 33431-8530
West Palm Beach, FL 33401-6121           West Palm Beach, FL 33401-6121


Changyue Liu                             Chengyu Gu                                 Christopher Kammerer
c/o Gunster, Yoakley & Stewart, P.A.     c/o Gunster, Yoakley & Stewart, P.A.       1601 Forum Place Suite 500
777 S Flagler Dr #500 E                  777 S Flagler Dr #500 E                    West Palm Beach, FL 33401-8103
West Palm Beach, FL 33401-6121           West Palm Beach, FL 33401-6121


Chunning Ye                              Cuilian Li                                 Daqin Weng
c/o Gunster, Yoakley & Stewart, P.A.     c/o Gunster, Yoakley & Stewart, P.A.       c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                  777 S Flagler Dr #500 E                    777 S Flager Dr #500 E
West Palm Beach, FL 33401-6121           West Palm Beach, FL 33401-6121             West Palm Beach, FL 33401-6121


David R. Miller                          Dongsheng Zhu                              Eric S Pendergraft
David Miller and Associates, P.A.        c/o Gunster, Yoakley & Stewart, P.A.       Shraiberg, Landau & Page, P.A.
319 Clematis St., Suite 802              777 S Flagler Dr #500 E                    2385 N.W. Executive Center Drive
West Palm Beach, FL 33401-4622           West Palm Beach, FL 33401-6121             Suite 300
                                                                                    Boca Raton, FL 33431-8530

Feng Guo                                 Gregg H Glickstein                         Halil Erseven
c/o Gunster, Yoakley & Stewart, P.A.     Gregg H. Glickstein, P.A.                  c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                  54 SW Boca Raton Blvd                      777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121           Boca Raton, FL 33432-4725                  West Palm Beach, FL 33401-6121


Hao Lou                                  Hongru Pan                                 Jeffrey S. Brown
c/o Gunster, Yoakley & Stewart, P.A.     c/o Gunster, Yoakley & Stewart, P.A.       Cushman & Wakefield of Georgia, Inc.
777 S Flagler Dr #500 E                  777 S Flagler Dr #500 E                    1180 Peachtree Street, Suite 3100
West Palm Beach, FL 33401-6121           West Palm Beach, FL 33401-6121             Atlanta, GA 30309-7529


Juewei Zhou                              Junqiang Feng                              Kuang Yaoping
c/o Gunster, Yoakley & Stewart, P.A.     c/o Gunster, Yoakley & Stewart, P.A.       c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                  777 S Flagler Dr #500 E                    777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121           West Palm Beach, FL 33401-6121             West Palm Beach, FL 33401-6121


Lan Li                                   Larry Richey                               Li Dongsheng
c/o Gunster, Yoakley & Stewart, P.A.     Cushman & Wakefield U.S., Inc.             c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                  515 E Las Olas Blvd, #900                  777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121           Fort Lauderdale, FL 33301-4203             West Palm Beach, FL 33401-6121


Li Zhang                                 Lili Zhang                                 Ling Li
c/o Gunster, Yoakley & Stewart, P.A.     c/o Gunster, Yoakley & Stewart, P.A.       c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                  777 S Flagler Dr #500 E                    777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121           West Palm Beach, FL 33401-6121             West Palm Beach, FL 33401-6121
Liyan Feng                     Case 18-19441-EPK       Doc 521 Filed 01/24/19
                                             Maria M Yip                         PageMin10Cuiof 11
c/o Gunster, Yoakley & Stewart, P.A.         Yip Associates                           c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                      2 S Biscayne Blvd #2690                  777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121               Miami, FL 33131-1815                     West Palm Beach, FL 33401-6121


Min Li                                    Mohammad Zargar                             Mohammadreza Sedaghat
c/o Gunster, Yoakley & Stewart, P.A.      c/o Gunster, Yoakley & Stewart, P.A.        c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                   777 Flagler Dr #500 E                       777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121            West Palm Beach, FL 33401-6121              West Palm Beach, FL 33401-6121


Philip J Landau                           Qingyun Yu                                  Qiong Deng
2385 N.W. Executive Center Dr # 300       c/o Gunster, Yoakley & Stewart, P.A.        c/o Gunster, Yoakley & Stewart, P.A.
Boca Raton, FL 33431-8530                 777 S Flagler Dr #500 E                     777 S Flagler Dr #500 E
                                          West Palm Beach, FL 33401-6121              West Palm Beach, FL 33401-6121


Qiongfang Zhu                             Ran Chen                                    Reza Siamak Nia
c/o Gunster, Yoakley & Stewart, P.A.      c/o Gunster, Yoakley & Stewart, P.A.        c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 #                   777 S Flagler Dr #500 E                     777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121            West Palm Beach, Fl 33401-6121              West Palm Beach, Fl 33401-6121


Robert Matthews                           Ruji Li                                     Rujing Wei
101 Casa Bendita                          c/o Gunster, Yoakley & Stewart, P.A.        c/o Gunster, Yoakley & Stewart, P.A.
Palm Beach, FL 33480-3602                 777 S Flagler Dr #500 E                     777 S Flagler Dr E#500 E
                                          West Palm Beach, FL 33401-6121              West Palm Beach, FL 33401-6121


Ryan Black                                Sanaz Salehin                               Sara Salehin
1615 Forum Place                          c/o Gunster, Yoakley & Stewart, P.A.        c/o Gunster, Yoakley & Stewart, P.A.
Suite 200                                 777 S Flagler Dr #400 E                     777 S Flagler Dr #500 E
West Palm Bch, FL 33401-2315              West Palm Beach, FL 33401-6124              West Palm Beach, FL 33401-6121


Sha Shi                                   Shahriar Ebrahimian                         Shaoping Huang
c/o Gunster, Yoakley & Stewart, P.A.      c/o Gunster, Yoakley & Stewart, P.A.        c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                   777 S Flager Dr #500 E                      777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121            West Palm Beach, FL 33401-6121              West Palm Beach, FL 33401-6121


Shaoqing Zeng                             Shu Jiang                                   Shuangyun Wang
c/o Gunster, Yoakley & Stewart, P.A.      c/o Gunster, Yoakley & Stewart, P.A.        c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                   777 S Flagler Dr #500 E                     777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121            West Palm Beach, FL 33401-6121              West Palm Beach, FL 33401-6121


Tang Cheok Fai                            Tao Xiong                                   Tingting Sun
c/o Gunster, Yoakley & Stewart, P.A.      c/o Gunster, Yoakley & Stewart, P.A.        c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                   777 S Flagler Dr #500 E                     777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121            West Palm Beach, FL 33401-6121              West Palm Beach, FL 33401-6121


Tonghui Luan                              Wenhao Zhang                                Xiang Chunhua
c/o Gunster, Yoakley & Stewart, P.A.      c/o Gunster, Yoakley & Stewart, P.A.        c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                   777 S Flagler Dr #500 E                     777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121            West Palm Beach, FL 33401-6121              West Palm Beach, FL 33401-6121
Xiang Shu                      Case 18-19441-EPK
                                             Xiao Sun Doc 521 Filed 01/24/19                       PageXiaonan
                                                                                                         11 ofWang
                                                                                                               11
 c/o Gunster, Yoakley & Stewart, P.A.        c/o Gunster, Yoakley & Stewart, P.A.                         c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                      777 S Flagler Dr #500 E                                      777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121               West Palm Beach, FL 33401-6121                               West Palm Beach, FL 33401-6121


Xiaoping Zhang                                       Yajun Kang                                           Yan Chen
c/o Gunster, Yoakley & Stewart, P.A.                 c/o Gunster, Yoakley & Stewart, P.A.                 c/o Gunster, Yoakley & Stewart, P.A.
777 S Flager Dr #500 E                               777 S Flagler Dr #500 E                              777 S Flager Dr #500 E
West Palm Beach, FL 33401-6121                       West Palm Beach, FL 33401-6121                       West Palm Beach, FL 33401-6121


Yawen Li                                             Yi Zhao                                              Ying Fei
c/o Gunster, Yoakley & Stewart, P.A.                 c/o Gunster, Yoakley & Stewart, P.A.                 c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                              777 S Flagler Dr #500 E                              777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121                       West Palm Beach, FL 33401-6121                       West Palm Beach, FL 33401-6121


Ying Tan                                             Yingjun Yang                                         Yuanbo Wang
c/o Gunster, Yoakley & Stewart, P.A.                 c/o Gunster, Yoakley & Stewart, P.A.                 c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                              777 S Flagler Dr #500 E                              777 S Flagler Dr E#500 E
West Palm Beach, FL 33401-6121                       West Palm Beach, FL 33401-6121                       West Palm Beach, FL 33401-6121


Yulong Tang                                          Zhaohui Li                                           Zheng Yu
c/o Gunster, Yoakley & Stewart, P.A.                 c/o Gunster, Yoakley & Stewart, P.A.                 c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                              777 S Flagler Dr #500 E                              777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121                       West Palm Beach, FL 33401-6121                       West Palm Beach, FL 33401-6121


Zhiling Gan
c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)The Galle Law Group, P.A.                         (u)West Palm Beach                                   (d)Architectural Precast & Foam, LLC
                                                                                                          c/o Cristopher S. Rapp, Esq.
                                                                                                          Kelley Kronenberg, P.A.
                                                                                                          1475 Centrepark Blvd., Ste. 275
                                                                                                          West Palm Beach, FL 33401-7446

(d)McDonald Hopkins LLC                              (d)McDonald Hopkins, LLC                             (d)The Place for Tile, Inc.
Accounts Receivable                                  Accounts Receivable                                  7957 NW 54th Street
600 Superior Avenue, E.                              600 Superior Avenue, E                               Miami, FL 33166-4027
Suite 2100                                           Suite 2100
Cleveland, OH 44114-2690                             Cleveland, OH 44114-2690

(d)Town of Palm Beach                                (u)Craig T. Galle                                    End of Label Matrix
345 South County Road                                                                                     Mailable recipients   225
Palm Beach, FL 33480-4443                                                                                 Bypassed recipients     8
                                                                                                          Total                 233
